 

 

 

Exhibit 10.5

ALBIREO PHARMA, INC.

 

RESTRICTED STOCK UNIT AGREEMENT

 

Grant Detail

 

The amounts shown below show the total vested and unvested potential income and
are based on a share price of

ALBO $0

 

Restricted Stock Unit Award Agreement

 

Participant Name

 

 

Name

 

 

 

 

 

 

 

 

Grant Date

 

MM/DD/YYYY

 

Grant Price

 

$0

 

Potential Income

 

$0

Plan Name

 

2018 Equity Incentive Plan

 

Grant Acceptance Status

 

Pending

 

Vested

 

 

Plan ID

 

 

 

Expiration/Last Date to Exercise

 

N/A

 

Unvested

 

$0

 

Restricted Stock Units Granted

 

 

 

Vested

 

 Unvested

 

Cancelled

 

 

 

 Balance

 

0

 

 

 

0

 

0

 

0

 

0

 

0

 

 

Future Vesting

 

Vesting
Date

 

Vesting
Quantity

 

Potential
Income

 

MM/DD/YYYY

 

0

 

$

0

 

MM/DD/YYYY

 

0

 

$

0

 

MM/DD/YYYY

 

0

 

$

0

 

 

 

[Other Vesting Provisions, if any]

 

 

* Potential income is based on the closing price from the previous business day

All amounts shown are displayed in $US dollars.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

ALBIREO PHARMA, INC.

 

 

RESTRICTED STOCK UNIT TERMS AND CONDITIONS

 

The following supplements the Grant Detail (the “Grant Detail”) to which these
Restricted Stock Unit Terms and Conditions apply, and together with the Grant
Detail, constitutes the “Restricted Stock Unit Agreement” referenced in the
Grant Detail.

 

This Restricted Stock Unit Agreement (the “Agreement”) is entered into and made
effective as of the grant date referenced in the Grant Detail (the “Grant Date”)
and is between Albireo Pharma, Inc., a Delaware corporation (the “Company”), and
the employee or consultant of the Company (the “Participant”) referenced in the
Grant Detail.  Certain capitalized terms, to the extent not defined where they
first appear in this Restricted Stock Unit Agreement, are defined in the
Company’s 2018 Equity Incentive Plan (the “Plan”).

 

1.Grant of Award.  The Company has granted to the Participant an award for the
number of restricted stock units (“RSUs”) referenced in the Grant Detail (the
“Award”). Each RSU referenced in the Grant Detail, represents a contingent
entitlement of the Participant to receive one share of the Company’s common
stock, $.01 par value per share (the “Shares”), on the terms and conditions and
subject to all the limitations set forth herein, under United States securities
and tax laws, and in the Plan, which is incorporated herein by reference.  The
Participant acknowledges receipt of a copy of the Plan.

 

2.Vesting of Award.

 

(a)Subject to the terms and conditions set forth in this Agreement and the Plan,
the Award granted hereby shall vest as set forth in the Grant Detail and is
subject to the other terms and conditions of this Agreement and the Plan.

 

(b)On each vesting date set forth in the Grant Detail, the Participant shall be
entitled to receive such number of Shares equivalent to the number of RSUs as
set forth in the Grant Detail provided that the Participant is employed by or
providing service to the Company or an Affiliate on the applicable vesting
date.  Such Shares shall thereafter be delivered by the Company to the
Participant within five days of the applicable vesting date and in accordance
with this Agreement and the Plan.    

 

(c)Except as otherwise set forth in this Agreement, if the Participant ceases to
be employed or providing services for any reason by the Company or by an
Affiliate (the “Termination”) prior to a vesting date set forth in the Grant
Detail, then as of the date on which the Participant’s employment or service
terminates, all unvested RSUs shall immediately be forfeited to the Company and
this Agreement shall terminate and be of no further force or effect.

 

3.Prohibitions on Transfer and Sale.  This Award (including any additional RSUs
received by the Participant as a result of stock dividends, stock splits or any
other similar transaction affecting the Company's securities without receipt of
consideration) shall not be transferable by the Participant otherwise than (i)
by will or by the laws of descent and distribution, or (ii) pursuant to a
qualified domestic relations order as defined by the Internal Revenue Code or
Title I of the Employee Retirement Income Security Act or the rules
thereunder.  Except as provided in the previous sentence, the shares of Common
Stock to be issued pursuant to this Agreement shall be issued, during the
Participant's lifetime, only to the Participant (or, in the event of legal
incapacity or incompetence, to the Participant's guardian or representative).
This Award shall not be assigned, pledged or hypothecated in any way (whether by

 

 

 

--------------------------------------------------------------------------------

operation of law or otherwise) and shall not be subject to execution, attachment
or similar process.  Any attempted transfer, assignment, pledge, hypothecation
or other disposition of this Award or of any rights granted hereunder contrary
to the provisions of this Section 3, or the levy of any attachment or similar
process upon this Award shall be null and void.

 

4.Adjustments.  The Plan contains provisions covering the treatment of RSUs and
shares of Common Stock in a number of contingencies, such as stock splits and
Corporate Transactions. Provisions in the Plan for adjustment with respect to
this Award and the related provisions with respect to successors to the business
of the Company are hereby made applicable hereunder and are incorporated herein
by reference.  

 

5.Securities Law Compliance.  The Participant specifically acknowledges and
agrees that any sales of shares of Common Stock shall be made in accordance with
the requirements of the Securities Act of 1933, as amended.  The Company
currently has an effective registration statement on file with the Securities
and Exchange Commission with respect to the Common Stock to be granted
hereunder.  The Company intends to maintain this registration statement but has
no obligation to do so.  If the registration statement ceases to be effective
for any reason, the Participant will not be able to transfer or sell any of the
shares of Common Stock issued to the Participant pursuant to this Agreement
unless exemptions from registration or filings under applicable securities laws
are available.  Furthermore, despite registration, applicable securities laws
may restrict the ability of the Participant to sell his or her Common Stock,
including due to the Participant’s affiliation with the Company.  The Company
shall not be obligated to either issue the Common Stock or permit the resale of
any shares of Common Stock if such issuance or resale would violate any
applicable securities law, rule or regulation.

 

6.Rights as a Stockholder.  The Participant shall have no right as a
stockholder, including voting and dividend rights, with respect to the RSUs
subject to this Agreement.

 

7.Incorporation of the Plan.  The Participant specifically understands and
agrees that the RSUs and the shares of Common Stock to be issued under the Plan
will be issued to the Participant pursuant to the Plan, a copy of which Plan the
Participant acknowledges he or she has read and understands and by which Plan he
or she agrees to be bound.  The provisions of the Plan are incorporated herein
by reference.

 

8.Tax Liability of the Participant and Payment of Taxes.  The Participant
acknowledges and agrees that any income or other taxes due from the Participant
with respect to this Award or the shares of Common Stock to be issued pursuant
to this Agreement or otherwise sold shall be the Participant’s
responsibility.  Without limiting the foregoing, the Participant agrees that if
under applicable law the Participant will owe taxes at each vesting date on the
portion of the Award then vested the Company shall be entitled to immediate
payment from the Participant of the amount of any tax or other amounts required
to be withheld by the Company by applicable law or regulation. Any taxes or
other amounts due shall be paid, at the option of the Administrator as follows:

 

(a)through reducing the number of shares of Common Stock entitled to be issued
to the Participant on the applicable vesting date in an amount equal to the
statutory minimum of the Participant’s total tax and other withholding
obligations due and payable by the Company.  Fractional shares will not be
retained to satisfy any portion of the Company’s withholding
obligation.  Accordingly, the Participant agrees that in the event that the
amount of withholding required would result in a fraction of a share being owed,
that amount will be satisfied by withholding the fractional amount from the
Participant’s paycheck;

 

2

 

--------------------------------------------------------------------------------

(b)requiring the Participant to deposit with the Company an amount of cash equal
to the amount determined by the Company to be required to be withheld with
respect to the statutory minimum amount of the Participant’s total tax and other
withholding obligations due and payable by the Company or otherwise withholding
from the Participant’s paycheck an amount equal to such amounts due and payable
by the Company; or  

 

(c)if the Company believes that the sale of shares can be made in compliance
with applicable securities laws, authorizing, at a time when the Participant is
not in possession of material nonpublic information, the sale by the Participant
on the applicable vesting date of such number of shares of Common Stock as the
Company instructs a registered broker to sell to satisfy the Company’s
withholding obligation, after deduction of the broker’s commission, and the
broker shall be required to remit to the Company the cash necessary in order for
the Company to satisfy its withholding obligation.  To the extent the proceeds
of such sale exceed the Company’s withholding obligation the Company agrees to
pay such excess cash to the Participant as soon as practicable.  In addition, if
such sale is not sufficient to pay the Company’s withholding obligation the
Participant agrees to pay to the Company as soon as practicable, including
through additional payroll withholding, the amount of any withholding obligation
that is not satisfied by the sale of shares of Common Stock. The Participant
agrees to hold the Company and the broker harmless from all costs, damages or
expenses relating to any such sale.  The Participant acknowledges that the
Company and the broker are under no obligation to arrange for such sale at any
particular price.  In connection with such sale of shares of Common Stock, the
Participant shall execute any such documents requested by the broker in order to
effectuate the sale of shares of Common Stock and payment of the withholding
obligation to the Company.  Sales pursuant to this paragraph may be structured,
to the extent practicable, with the intention to comply with Section
10b5-1(c)(1(i)(B) under the Exchange Act.

 

The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.

 

9.Participant Acknowledgements and Authorizations.  

 

The Participant acknowledges the following:

 

(a)The Company is not by the Plan or this Award obligated to continue the
Participant as an employee, director or consultant of the Company or an
Affiliate.  

 

(b)The Plan is discretionary in nature and may be suspended or terminated by the
Company at any time.

 

(c)The grant of this Award is considered a one-time benefit and does not create
a contractual or other right to receive any other award under the Plan, benefits
in lieu of awards or any other benefits in the future.

 

(d) The Plan is a voluntary program of the Company and future awards, if any,
will be at the sole discretion of the Company, including, but not limited to,
the timing of any grant, the amount of any award, vesting provisions and the
purchase price, if any.

 

(e)The value of this Award is an extraordinary item of compensation outside of
the scope of the Participant’s employment or consulting contract, if any.  As
such the Award is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.  The future value of the shares of Common Stock is unknown and cannot
be predicted with certainty.

3

 

--------------------------------------------------------------------------------

 

10.Notices.  Any notices to the Company required or permitted by the terms of
this Agreement or the Plan shall be given by recognized courier service,
facsimile, registered or certified mail, return receipt requested, addressed as
follows:

 

Albireo Pharma, Inc.

10 Post Office Square, Suite 502 South

Boston, MA 02109

Attention: General Counsel

 

or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

 

11.Assignment and Successors.

 

(a)This Agreement is personal to the Participant and without the prior written
consent of the Company shall not be assignable by the Participant otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by the Participant’s legal representatives.

 

12.BENEFIT OF AGREEMENT.

 

Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

 

13.Governing Law.  This Agreement shall be construed and enforced in accordance
with the law of the State of Delaware, without giving effect to the conflict of
law principles thereof.

 

14.Severability.  If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.

 

15.Entire Agreement.  This Agreement, together with the Plan, constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.

 

16.Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended as provided in the Plan.

 

17.Waivers and Consents.  Except as provided in the Plan, the terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by written document executed by the party entitled to
the benefits of such terms or provisions.  No such waiver or consent shall be
deemed to be or shall constitute a waiver or consent with respect to any other
terms or provisions of

4

 

--------------------------------------------------------------------------------

this Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

18.Data Privacy.  By entering into this Agreement, the Participant acknowledges
that the processing of certain personal data by the Company and any Affiliate
(and any agent of the Company or any Affiliate administering the Plan or
providing Plan record keeping services) is necessary for the performance of
contractual duties to the Participant under this Agreement in order to
facilitate the issuance of the Award and the administration of the Plan.   Any
storage, transfer or processing of personal data shall be in accordance with
applicable law and in accordance with any Company Privacy Notice made available
to the Participant.  

 

19.Section 409A.  The Award evidenced by this Agreement is intended to be exempt
from the nonqualified deferred compensation rules of Section 409A of the Code as
a “short term deferral” (as that term is used in the final regulations and other
guidance issued under Section 409A of the Code, including Treasury Regulation
Section 1.409A-1(b)(4)(i)), and shall be construed accordingly.

 



78638653v.3

 

 



5

 